Citation Nr: 0945046	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  04-26 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for scarring of the left 
thumb.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  

The Veteran provided testimony at a Travel Board hearing held 
before the undersigned Acting Veterans Law Judge at the RO in 
March 2007. 

This case was previously before the Board in October 2008, at 
which time the claims before the Board included entitlement 
to service connection for a bilateral hand disorder, to 
include scarring of the left thumb.  In that decision, the 
Board denied service connection for bilateral hand disorders; 
however consideration of service connection for thumb 
scarring was separately Remanded for additional evidentiary 
development.  The development requested in that Remand has 
been undertaken and the case has returned to the Board for 
appellate consideration of the service connection claim for 
left thumb scarring, only.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Scarring of the left thumb is currently shown which has been 
etiologically linked as a residual of a shell fragment wound 
sustained during the Veteran's period of active service.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for scarring of the left 
thumb are met.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in February 2009.  This letter 
appears to have satisfied the requirements of the VCAA.  The 
Board also notes that the February 2009 letter provided the 
Veteran with notice as required by the United States Court of 
Appeals for Veterans Claims in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board need not, however, discuss in further detail the 
sufficiency of the letter or VA's development of the claim in 
light of the fact that the Board is granting the service 
connection claim for left thumb scarring.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefits sought on appeal.


Factual Background

The Veteran filed a service connection claim for disorders of 
the hands in June 2002, indicating that these injuries 
occurred in August 1944 and were treated at an aid station in 
Germany.  He maintains that on two occasions during August 
1944 he sustained small wounds of the left hand.  

The Veteran's WD AGO Form 53-55 indicates that he served in 
Co. M, 313th INF, which was part of the 79th Infantry 
Division.  His military occupational specialty was mail 
orderly (055).  No military qualifications such as infantry 
or marksmanship badges are noted.  The Veteran served in the 
Normandy, Northern France, Rhineland, and Central Europe 
campaigns.  No wounds received in action are noted.  A July 
1945 War Department award of the Distinguished Unit Citation 
indicates that, between December 1944 and January 1945, near 
Obberroedern, Alsace, France, infantrymen of the 313th 
repelled the onslaught of the enemy with heavy losses to the 
attackers.  The award states that headquarters personnel, 
cooks, and other men normally found in the rear areas worked 
feverishly and without rest to improve defensive positions, 
laying wire entanglements and minefields.

In October 1984, certification was received from the service 
department indicating that the Veteran's service treatment 
records had been destroyed in a fire.  The file contains 
morning reports showing that the Veteran received medical 
treatment on: May 26, 27, 28, 29, 30 and  31, 1943; June 1,2, 
4, and 25, 1943; August 13, 1943; and October 5, 1943, 
following which he was discharged to duty and not 
hospitalized on each occasion.  An entry dated on July 16, 
1943 indicates that the Veteran was hospitalized and was 
released to duty on July 22, 1943.   There is no indication 
of why the Veteran was treated on these occasions.  

The file contains several lay statements offered for the 
record dated in April 1985 authored by friends and family 
members of the Veteran, indicating that the Veteran reported 
injuring both hands while crossing the Seine River and 
suffering from loss of feeling in both hands.  

The Veteran provided testimony at an RO hearing held in 
January 2004.  He stated that he injured the hands during 
combat in 1944, mentioning that he sustained bruising type 
injuries to the hills of the hands due to hitting the ground 
when artillery came in.  The Veteran reported that he had 
undergone bilateral carpal tunnel surgery in 2001 at a 
private facility.  

An October 2005 letter from the Veteran indicates that he 
served in the campaigns identified above in Europe from June 
1944 to May 1945.  He operated a machine gun, served as a 
messenger between the front line and company headquarters, 
laid and repaired phone lines from company headquarters to 
the front, carried bed rolls and food to men on the front 
line, and did other things needed.  He stated that he was 
wounded twice, while he crossed the Seine River, the first 
time injuring his left hand, the second time injuring his 
right arm.  

In March 2007, the Veteran provided hearing testimony to the 
effect that that he was wounded in the left hand while 
crossing the Seine River.

On VA examination in March 2008, the Veteran reported 
sustaining two shell fragments wound to the left thumb while 
serving in France during World War II.  The Veteran reported 
that the left thumb scar was visible.  Examination of the 
left hand was incomplete because the Veteran was wearing a 
splint, but the examiner indicated that there was no obvious 
scarring, tenderness or redness in the area of the left 
thumb.  The report indicated that the Veteran sustained an 
accidental self-inflicted gunshot wound in 2000, resulting in 
loss of a portion of the left 5th finger.  The diagnoses 
included two shell fragment wounds of the left thumb, now 
healed, with no appreciable residuals on examination.  

VA examination was conducted in February 2009.  The claims 
file was reviewed.  The Veteran reported sustaining two shell 
fragments wound of the left thumb, dorsal surface, while 
serving in combat in France in 1944.  There was no evidence 
of any limitation of motion or decreased strength of the 
thumb.  The Veteran complained of numbness of all of the 
fingers of the left hand.  The examiner indicated that the 
numbness was not due to the left thumb scarring.  Examination 
revealed two scars on the dorsal surface of the left thumb 
measuring 1 cm long by 1 mm, and 2 cm long by 1mm.  The scars 
were non-tender, non-adherent, not elevated or depressed and 
not interfering with the motion of the thumb.  A diagnosis of 
shell fragment wound (residuals) of the left thumb was made.  

Analysis

The Veteran primarily maintains that service connection is 
warranted for scarring of the left thumb, claimed as due to a 
shell fragment wound sustained while serving in France during 
World War II in 1944.  

In a case such as this where it appears that STRs are 
unavailable, the Board's obligation to explain its findings 
and conclusions, and to consider carefully the benefit-of- 
the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992). The Board must point out; however, the O'Hare 
precedent does not raise a presumption that the missing 
medical records would, if they still existed, necessarily 
support the claim. Case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision when a Veteran's medical records are incomplete.  
See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant.  
Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2009).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 C.F.R. § 3.102 
(West 2002).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Two left thumb scars were specifically identified upon VA 
examination conducted in 2009.  As the currently claimed left 
thumb scarring is clearly shown, Hickson element (1) is 
satisfied.

The remaining question is whether or not any currently 
manifested left thumb scarring was incurred in or aggravated 
by the Veteran's active military service.

With respect to the second Hickson element, service 
incurrence, initially the Board notes that the Veteran 
maintains that in 1944, he had combat service in France 
during World War II, during which time he sustained shell 
fragment wounds to the left thumb.  In the case of any 
Veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the Veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  "Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection but ease the combat 
Veteran's burden of demonstrating the occurrence of some 
inservice incident to which the current disability may be 
connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995). "Section 
1154(b) provides a factual basis upon which a determination 
can be made that a particular . . . injury was incurred . . . 
in service but not a basis to link etiologically the [injury] 
in service to the current condition."  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions 
of section 1154(b) apply only to the second material issue 
involved in establishing direct service connection, i.e., 
evidence of the incurrence of a disease or injury in service.

The applicability of the provisions of 38 U.S.C.A. § 1154 in 
the Veteran's case was previously established by the Board in 
the decision issued in October 2008, in conjunction with the 
service connection claim for a shell fragment wound of the 
right arm (which was granted in that decision by the Board).  
Accordingly, and for the sake of consistency, the Board also 
finds those provisions applicable to the current claim on 
appeal, for which the Veteran has provided a history similar 
to that which involved the right arm claim.  In addition, 
during the Veteran's March 2007 hearing, he testified that he 
sustained left hand/thumb wounds while crossing the Seine 
River in 1944.  The Veteran is competent to report the 
incurrence of an injury to his hand, as the injury he 
described is capable of lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As, such the 
Board finds the Veteran's testimony in this regard to be 
credible and with application of the provisions of 
38 U.S.C.A. § 1154, the Veteran's report of sustaining shell 
fragment wounds of the left thumb during service is 
established as fact, for purposes of the adjudication of this 
claim.  

When examined by VA in 2009, the examiner identified 2 scars 
in the area of the left thumb and essentially linked them to 
the Veteran's credible report of having sustained shell 
fragment wound to the left thumb during service.  

Essentially, all of the elements as discussed in the Hickson 
case have been established.  The Board could remand this case 
for another opinion that provides a more detailed discussion 
regarding the etiology of the left thumb scarring; however, 
the record as it stands implicates a shell fragment wound 
sustained in service and no other cause as the etiology of 
the left thumb scarring identified upon VA examination of 
2009.  As discussed previously herein, applying the 
provisions of 38 U.S.C.A. § 1154(b) in conjunction with the 
holding in the case of Jandreau v. Nicholson, it is accepted 
as fact that the Veteran sustained a combat-related shrapnel 
fragment wound to his left thumb.  Therefore, the Board 
concludes that remand is not necessary here.  Cf. Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003) (noting that, because 
it is not permissible for VA to undertake additional 
development to obtain evidence against an appellant's case, 
VA must provide an adequate statement of reasons or bases for 
its decision to pursue such development where such 
development could be reasonably construed as obtaining 
additional evidence for that purpose.)

Resolving doubt in favor of the Veteran, the Board concludes 
that service connection for left thumb scarring is warranted.  
Accordingly, the claim is granted.


ORDER

Service connection for scarring of the left thumb is granted.



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


